Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are pending per preliminary amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,153,408 (hereinafter ‘408). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims in following table is anticipated by a correspondingly mapped ‘408 claim.
To the extent instant claims 29-34 are a CRM statutory class, it would have been obvious to one of ordinary skill before effective filing date of claimed invention to have implemented ‘408’s methods claims as a CRM implementation. To motivation would have been to achieve a predictable result of practicing disclosed method claims as a CRM executable on a computing device.

Instant claims
‘408 claims
21, 29. A method/ non-transitory CRM comprising: 

maintaining, by a data storage system of a server system, a cache operable to store data objects that are accessible by a plurality of applications hosted by the server system, wherein the data objects include a first data object of a first object type; and 

managing dependencies between the data objects, by the data storage system, using an inverted index that specifies a mapping between a first set of data objects of the first object type and a second set of data objects that depend on the first set of data objects (maps to ‘408, claim 1, “in response to the request…” limitation, wherein the managing the dependencies includes: 

receiving a request to invalidate the first data object; and 











using the inverted index to identify a subset of the second set of data objects that depend on the first data object.






22, 30. The method/non-transitory CRM of claim 21, wherein the managing the dependencies further includes: 
accessing a first foreign object-dependency list associated with the first data object; and 



based on the first foreign object-dependency list, identifying a set of foreign dependency inverted indexes for which the first data object appears on at least one object list.







23, 31. The method/non-transitory CRM of claim 22, wherein the managing the dependencies further includes: for one or more of the set of foreign dependency inverted indexes, removing references to the first data object from the at least one object list (maps to ‘408, claim 16 “for one or more of the set of foreign dependency inverted indexes, removing references to the first data object from the at least one object list” limitation.

24, 32. The method/non-transitory CRM of claim 21, wherein each of the second set of data objects are of an object type other than the first object type, and wherein the managing the dependencies further includes: recursively invalidating the subset of the second set of data objects in the cache such that the subset of data objects is inaccessible to the plurality of applications (maps to ‘408, claim 15 limitation “recursively invalidating the subset of data objects in the cache such that the subset of data objects is inaccessible to the plurality of applications”).

25. The method of claim 24, wherein the second set of data objects include:
a second data object of a second object type; and a third data object of a third object type (maps to ‘408, claim 18: disclosure of second and third object types).

26, 33. The method/non-transitory CRM of claim 21, wherein the managing the dependencies further includes: 

using an inverted local object-dependency list, evaluating local dependencies between the first data object and a set of local data objects, of the first object type, that depend on the first data object.






27, 34. The method/non-transitory CRM of claim 26, wherein the managing the dependencies further includes: 

identifying the set of local data objects that depend on the first data object using the inverted local object-dependency list; and 
recursively invalidating each of the set of local data objects (maps to ’408, claim 17, “accessing…” and “invalidating…” limitations).

28. The method of claim 21, wherein the cache is a function cache operable to store a plurality of functions that are accessible to the plurality of applications, and wherein the managing the dependencies further includes: 
invalidating the first data object from the function cache.


35. A method, comprising: 

providing, by a data storage system of a server system, a cache operable to store data objects that are accessible by a plurality of applications hosted by the server system; and 




managing, by the data storage system, dependencies between the data objects using an inverted index that specifies a mapping between a first set of data objects of a first object type and a second set of data objects that depend on the first set of data objects, wherein, for a first data object, of the first set of data objects, the managing the dependencies includes: 

maintaining a foreign dependency list that specifies a first subset of data objects, of object types other than the first object type, on which the first data object depends (maps to ‘408, claim 16, limitations “based on the first foreign object-dependency list, identifying a set of foreign dependency inverted indexes for which the first data object appears on at least one object list”); and 
maintaining an inverted local dependency list that specifies a second subset of data objects, of the first object type, that depend on the first data object.



36. The method of claim 35, further comprising: receiving a request to invalidate the first data object (maps to ‘408, claim 15, “receiving a request to invalidate the first date object” limitation); and 
using the inverted index to identify a subset of the second set of data objects that depend on the first data object (maps to ‘408, claim 15 “using the first inverted index, identifying a subset of the second plurality of data objects that depend on the first data object” limitation).

37. The method of claim 36, further comprising: recursively invalidating the subset of the second set of data objects that depend on the first data object; and invalidating the first data object (maps to ‘408, claim 15, limitation “recursively invalidating the subset of data objects in the cache such that the subset of data objects is inaccessible to the plurality of applications”).


38. The method of claim 36, further comprising: 






using the foreign dependency list to identify a set of foreign dependency inverted indexes for which the first data object will appear on at least one object list; and for each of the set of foreign dependency inverted indexes, 

removing references to the first data object from each object list in which the first data object is listed.

39. The method of claim 35, further comprising: 

using the inverted local dependency list, evaluating local dependencies between the first data object and a set of local data objects, of the first object type, that depend on the first data object.



40. The method of claim 39, further comprising: identifying the set of local data objects that depend on the first data object using the inverted local dependency list; and recursively invalidating each of the set of local data objects (maps to ’408, claims 17 and 18).
15. A method, comprising: 


maintaining, by a data storage system of a server system, a cache operable to store data objects that are accessible by a plurality of applications hosted by the server system, wherein the data objects include a first data object of a first object type; 











receiving a request to invalidate the first data object; 

in response to the request, accessing a first inverted index, associated with the first object type, which specifies a mapping between a first plurality of data objects of the first object type and a second plurality of data objects that depend on the first plurality of data objects, wherein each of the second plurality of data objects are of an object type other than the first object type; 

using the first inverted index, identifying a subset of the second plurality of data objects that depend on the first data object; and 

recursively invalidating the subset of data objects in the cache such that the subset of data objects is inaccessible to the plurality of applications.

16. The method of claim 15, further comprising: 

prior to the invalidating the subset of data objects in the cache, accessing a first foreign object-dependency list associated with the first data object; 

based on the first foreign object-dependency list, identifying a set of foreign dependency inverted indexes for which the first data object appears on at least one object list; and 

for one or more of the set of foreign dependency inverted indexes, removing references to the first data object from the at least one object list.



























17. The method of claim 15, further comprising: 

accessing an inverted local object-dependency list corresponding to the first data object, wherein the inverted local object-dependency list identifies a second data object, from the cache, that depends on the first data object, wherein the second data object is of the first object type; and 

invalidating the second data object from the cache such that it is inaccessible to the plurality of applications.















20. The method of claim 15, wherein the cache is a function cache operable to store a plurality of functions that are accessible to the plurality of applications, and wherein the invalidating includes deleting one or more pointers to memory locations in the function cache at which one or more of the subset of data objects are stored.







15. A method, comprising: 

maintaining, by a data storage system of a server system, a cache operable to store data objects that are accessible by a plurality of applications hosted by the server system, wherein the data objects include a first data object of a first object type; 
receiving a request to invalidate the first data object; 

in response to the request, accessing a first inverted index, associated with the first object type, which specifies a mapping between a first plurality of data objects of the first object type and a second plurality of data objects that depend on the first plurality of data objects, wherein each of the second plurality of data objects are of an object type other than the first object type; 










using the first inverted index, identifying a subset of the second plurality of data objects that depend on the first data object; and 

recursively invalidating the subset of data objects in the cache such that the subset of data objects is inaccessible to the plurality of applications.























16. The method of claim 15, further comprising: 

prior to the invalidating the subset of data objects in the cache, accessing a first foreign object-dependency list associated with the first data object; 

based on the first foreign object-dependency list, identifying a set of foreign dependency inverted indexes for which the first data object appears on at least one object list; and 


for one or more of the set of foreign dependency inverted indexes, removing references to the first data object from the at least one object list.


17. The method of claim 15, further comprising: 

accessing an inverted local object-dependency list corresponding to the first data object, wherein the inverted local object-dependency list identifies a second data object, from the cache, that depends on the first data object, wherein the second data object is of the first object type; and 

invalidating the second data object from the cache such that it is inaccessible to the plurality of applications.

18. The method of claim 17, wherein the invalidating the second data object includes invalidating a third data object, from the cache, that depends on the second data object.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443